ORDER
The Disciplinary Review Board on June 17, 1997, having filed with the Court its decision concluding that MARK W. FORD of *466GLOUCESTER CITY, who was admitted to the bar of this State in 1983; should be reprimanded for violating RPC 8.4(c) by accepting unemployment benefits while fully employed, and good cause appearing;
It is ORDERED that MARK W. FORD is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.